[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                         FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                  FEB 17, 2011
                                 No. 10-12817                      JOHN LEY
                             Non-Argument Calendar                   CLERK
                           ________________________

                   D.C. Docket No. 5:09-cr-00071-CAR-CWH-1

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                       versus

CLAUDIO LOPEZ,

                                                               Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Georgia
                          ________________________

                                (February 17, 2011)

Before TJOFLAT, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

      Claudio Lopez appeals his sentence of 55 months’ imprisonment after

pleading guilty to illegally re-entering the United States after having previously
been deported, in violation of 8 U.S.C. § 1326(a). On appeal, Lopez argues that

his sentence was unreasonable.

      We review the reasonableness of a sentence under a deferential

abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007). The

party who challenges the sentence must establish that the sentence is unreasonable

in the light of both the record and the factors in 18 U.S.C. § 3553(a). United

States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      In this case, Lopez has not met his burden to show that his sentence, which

fell in the middle of the guideline range, was unreasonable. The record belies his

argument that the district court failed to consider his arguments in mitigation. Nor

does the record support his argument that the court failed to provide a sentencing

rationale. Indeed, the district court emphasized Lopez’s extensive criminal

history, which included numerous drug convictions and placed him in the highest

criminal history category. Although the district court relied primarily on this

factor, such reliance was not unreasonable given the severity of Lopez’s criminal

history. The record further belies Lopez’s argument that the district court treated

the Guidelines as mandatory, rather than advisory. Accordingly, we affirm.

      AFFIRMED.




                                          2